 

Exhibit 10.12

UNSECURED REVOLVING

DEMAND PROMISSORY NOTE

$60,000,000.00December 31, 2019

 

 

Section 1.  Promise to Pay.  For and in consideration of value received, the
undersigned, Valhi, Inc., a corporation duly organized under the laws of the
state of Delaware (“Borrower”), promises to pay, in lawful money of the United
States of America, to the order of Kronos Worldwide, Inc., a corporation duly
organized under the laws of the state of Delaware (“Kronos Worldwide”), or the
holder hereof (as applicable, Kronos Worldwide or such holder shall be referred
to as the “Noteholder”), the principal sum of SIXTY MILLION and NO/100ths United
States Dollars ($60,000,000.00) or such lesser amount as shall equal the unpaid
principal amount of the loan made by the Noteholder to Borrower together with
accrued and unpaid interest on the unpaid principal balance from time to time
pursuant to the terms of this Unsecured Revolving Demand Promissory Note, as it
may be amended from time to time (this “Note”).  This Note shall be unsecured
and will bear interest on the terms set forth in Section 7 below. Capitalized
terms not otherwise defined shall have the meanings given to such terms in
Section 19 of this Note.

 

Section 2.  Amendment and Restatement.  This Note renews, replaces, amends and
restates in its entirety the Unsecured Revolving Demand Promissory Note dated
December 31, 2018 in the original principal amount of $60,000,000.00 payable to
the order of the Noteholder and executed by the Borrower (the “Prior Note”).  As
of the close of business on December 31, 2019, the unpaid principal balance of
the Prior Note was nil, the accrued and unpaid interest thereon was nil and the
accrued and unpaid commitment fee thereon was nil, which is the unpaid
principal, accrued and unpaid interest and accrued and unpaid commitment fee
owed under this Note as of the close of business on the date of this Note.  This
Note contains the entire understanding between the Noteholder and the Borrower
with respect to the transactions contemplated hereby and supersedes all other
instruments, agreements and understandings between the Noteholder and the
Borrower with respect to the subject matter of this Note.

 

Section 3.  Place of Payment.  All payments will be made at Noteholder’s address
at Three Lincoln Centre, 5430 LBJ Freeway, Suite 1700, Dallas, Texas  
75240-2620, Attention:  Treasurer, or such other place as the Noteholder may
from time to time appoint in writing.

 

Section 4.  Payments.  The unpaid principal balance of this Note and any accrued
and unpaid interest thereon shall be due and payable on the Final Payment
Date.  Prior to the Final Payment Date, any accrued and unpaid interest on an
unpaid principal balance shall be paid in arrears quarterly on the last day of
each March, June, September and December, commencing March 31, 2020.  All
payments on this Note shall be applied first to accrued and unpaid interest,
next to accrued interest not yet payable and then to principal.  If any payment
of principal or interest on this Note shall become due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day and
the payment shall be the amount owed on the original payment date.

 

Section 5.  Prepayments.  This Note may be prepaid in part or in full at any
time without penalty.

 

Section 6.  Borrowings.  Prior to the Final Payment Date, Noteholder expressly
authorizes Borrower to borrow, repay and re-borrow principal under this Note in
increments of $100,000 on a daily basis so long as:

 

 

•

the aggregate outstanding principal balance does not exceed $60,000,000.00; and

 

•

no Event of Default has occurred and is continuing.

 

Notwithstanding anything else in this Note, in no event will Noteholder be
required to lend money to Borrower under this Note and loans under this Note
shall be at the sole and absolute discretion of Noteholder.

 

Section 7.  Interest.  The unpaid principal balance of this Note shall bear
interest at the rate per annum of the Prime Rate plus one percent (1.00%).  In
the event that an Event of Default occurs and is continuing, the unpaid
principal amount shall bear interest from the Event of Default at the rate per
annum of the Prime Rate plus four percent (4.00%) until such time as the Event
of Default is cured.  Accrued interest on the unpaid principal of this Note
shall be computed on the basis of a 365- or 366-day year for actual days
(including the first, but excluding the last day) elapsed, but in no event shall
such computation result in an amount of accrued interest that would exceed
accrued interest on the unpaid principal balance during the same period at the
Maximum Rate. Notwithstanding anything to the contrary, this Note is expressly
limited so that in no contingency or event whatsoever shall the amount paid or
agreed to be paid to the Noteholder exceed the Maximum Rate.  If, from any
circumstances whatsoever, the Noteholder shall ever receive as interest an
amount that would exceed the Maximum Rate, such amount that would be excessive

 

Page 1 of 5.

--------------------------------------------------------------------------------

 

interest shall be applied to the reduction of the unpaid principal balance and
not to the payment of interest, and if the principal amount of this Note is paid
in full, any remaining excess shall be paid to Borrower, and in such event, the
Noteholder shall not be subject to any penalties provided by any laws for
contracting for, charging, taking, reserving or receiving interest in excess of
the highest lawful rate permissible under applicable law.  All sums paid or
agreed to be paid to Noteholder for the use, forbearance or detention of the
indebtedness of the Borrower to Noteholder shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread throughout the full
term of such indebtedness until payment in full of the principal (including the
period of any renewal or extension thereof) so that the interest on account of
such indebtedness shall not exceed the Maximum Rate.  If at any time the
Contract Rate is limited to the Maximum Rate, any subsequent reductions in the
Contract Rate shall not reduce the rate of interest on this Note below the
Maximum Rate until the total amount of interest accrued equals the amount of
interest that would have accrued if the Contract Rate had not been limited by
the Maximum Rate.  In the event that, upon the Final Payment Date, the total
amount of interest paid or accrued on this Note is less than the amount of
interest that would have accrued if the Contract Rate had not been limited by
the Maximum Rate, then at such time, to the extent permitted by law, in addition
to the principal and any other amounts Borrower owes to the Noteholder, the
Borrower shall pay to the Noteholder an amount equal to the difference
between:  (i) the lesser of the amount of interest that would have accrued if
the Contract Rate had not been limited by the Maximum Rate or the amount of
interest that would have accrued if the Maximum Rate had at all times been in
effect; and (ii) the amount of interest actually paid on this Note.

 

Section 8.  Fees and Expenses. On the last day of each March, June, September
and December, commencing March 31, 2020, and on the Final Payment Date, Borrower
shall pay to Noteholder the Unused Commitment Fee for such period, provided,
however, Borrower will not owe any Unused Commitment Fee for any part of such
period (prorated as applicable) that the Noteholder is a net borrower of money
from the Borrower. In addition, Borrower and any guarantor jointly and severally
agree to pay on the Final Payment Date to Noteholder any other cost or expense
reasonably incurred by Noteholder in connection with Noteholder’s commitment to
Borrower pursuant to the terms of this Note, including without limitation any
other cost reasonably incurred by Noteholder pursuant to the terms of any credit
facility of Noteholder.

 

Section 9.  Remedy.  Upon the occurrence and during the continuation of an Event
of Default, the Noteholder shall have all of the rights and remedies provided in
the applicable Uniform Commercial Code, this Note or any other agreement among
Borrower and in favor of the Noteholder, as well as those rights and remedies
provided by any other applicable law, rule or regulation.  In conjunction with
and in addition to the foregoing rights and remedies of the Noteholder, the
Noteholder may declare all indebtedness due under this Note, although otherwise
unmatured, to be due and payable immediately without notice or demand
whatsoever. All rights and remedies of the Noteholder are cumulative and may be
exercised singly or concurrently.  The failure to exercise any right or remedy
will not be a waiver of such right or remedy.

 

Section 10.  Right of Offset.  The Noteholder shall have the right of offset
against amounts that may be due by the Noteholder now or in the future to
Borrower against amounts due under this Note.

 

Section 11.  Record of Outstanding Indebtedness.  The date and amount of each
repayment of principal outstanding under this Note or interest thereon shall be
recorded by Noteholder in its records.  The principal balance outstanding and
all accrued or accruing interest owed under this Note as recorded by Noteholder
in its records shall be the best evidence of the principal balance outstanding
and all accrued or accruing interest owed under this Note; provided that the
failure of Noteholder to so record or any error in so recording or computing any
such amount owed shall not limit or otherwise affect the obligations of the
Borrower under this Note to repay the principal balance outstanding and all
accrued or accruing interest.

 

Section 12.  Waiver.  Borrower and each surety, endorser, guarantor, and other
party now or subsequently liable for payment of this Note, severally waive
demand, presentment for payment, notice of nonpayment, notice of dishonor,
protest, notice of protest, notice of the intention to accelerate, notice of
acceleration, diligence in collecting or bringing suit against any party liable
on this Note, and further agree to any and all extensions, renewals,
modifications, partial payments, substitutions of evidence of indebtedness, and
the taking or release of any collateral with or without notice before or after
demand by the Noteholder for payment under this Note.

 

Section 13.  Costs and Attorneys’ Fees.  In addition to any other amounts
payable to Noteholder pursuant to the terms of this Note, in the event the
Noteholder incurs costs in collecting on this Note, this Note is placed in the
hands of any attorney for collection, suit is filed on this Note or if
proceedings are had in bankruptcy, receivership,

 

Page 2 of 5.

--------------------------------------------------------------------------------

 

reorganization, or other legal or judicial proceedings for the collection of
this Note, Borrower and any guarantor jointly and severally agree to pay on
demand to the Noteholder all expenses and costs of collection, including, but
not limited to, reasonable attorneys’ fees incurred in connection with any such
collection, suit, or proceeding, in addition to the principal and interest then
due.

 

Section 14.  Time of Essence.  Time is of the essence with respect to all of
Borrower’s obligations and agreements under this Note.

 

Section 15.  Jurisdiction and Venue.  THIS NOTE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE DOMESTIC LAWS OF THE STATE OF TEXAS, WITHOUT
GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER
OF THE STATE OF TEXAS OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE
APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF TEXAS.
BORROWER CONSENTS TO JURISDICTION IN THE COURTS LOCATED IN DALLAS, TEXAS.

 

Section 16.  Notice.  Any notice or demand required by this Note shall be deemed
to have been given and received on the earlier of (i) when the notice or demand
is actually received by the recipient or (ii) 72 hours after the notice is
deposited in the United States mail, certified or registered, with postage
prepaid, and addressed to the recipient.  The address for giving notice or
demand under this Note (i) to the Noteholder shall be the place of payment
specified in Section 3 or such other place as the Noteholder may specify in
writing to the Borrower and (ii) to Borrower shall be the address below the
Borrower’s signature or such other place as the Borrower may specify in writing
to the Noteholder.

 

Section 17.  Amendment or Waiver of Provisions of this Note.  No amendment or
waiver of any provision of this Note shall in any event be effective unless the
same shall be in a writing referring to this Note and signed by the Borrower and
the Noteholder.  Such amendment or waiver shall be effective only in the
specific instance and for the specific purpose for which given.  No waiver of
any of the provisions of this Note shall be deemed or shall constitute a waiver
of any other provisions, whether or not similar, nor shall any waiver constitute
a continuing waiver.

 

Section 18.  Successors and Assigns.  All of the covenants, obligations,
promises and agreements contained in this Note made by Borrower shall be binding
upon its successors and permitted assigns, as applicable.  Notwithstanding the
foregoing, Borrower shall not assign this Note or its performance under this
Note without the prior written consent of the Noteholder.  Noteholder at any
time may assign this Note without the consent of Borrower.

 

Section 19  Definitions.  For purposes of this Note, the following terms shall
have the following meanings:

 

(a)

“Basis Point” shall mean 1/100th of 1 percent.

 

(b)

“Business Day” shall mean any day banks are open in the state of Texas.

 

(c)

“Contract Rate” means the amount of any interest (including fees, charges or
expenses or any other amounts that, under applicable law, are deemed interest)
contracted for, charged or received by or for the account of Noteholder.

 

(d)

“Event of Default” wherever used herein, means any one of the following events:

 

 

(i)

the Borrower fails to pay any amount due on this Note and/or any fees or sums
due under or in connection with this Note after any such payment otherwise
becomes due and payable and three Business Days after demand for such payment;

 

 

(ii)

the Borrower otherwise fails to perform or observe any other provision contained
in this Note and such breach or failure to perform shall continue for a period
of thirty days after notice thereof shall have been given to the Borrower by the
Noteholder;

 

 

(iii)

a case shall be commenced against Borrower, or Borrower shall file a petition
commencing a case, under any provision of the Federal Bankruptcy Code of 1978,
as amended, or shall seek relief under any provision of any other bankruptcy,
reorganization, arrangement,

 

Page 3 of 5.

--------------------------------------------------------------------------------

 

 

insolvency, readjustment of debt, dissolution or liquidation law of any
jurisdiction, whether now or hereafter in effect, or shall consent to the filing
of any petition against it under such law, or Borrower shall make an assignment
for the benefit of its creditors, or shall admit in writing its inability to pay
its debts generally as they become due, or shall consent to the appointment of a
receiver, trustee or liquidator of Borrower or all or any part of its property;
or

 

 

(iv)

an event occurs that, with notice or lapse of time, or both, would become any of
the foregoing Events of Default.

 

(e)

“Final Payment Date” shall mean the earlier of:

 

 

•

written demand by the Noteholder for payment of all or part of the unpaid
principal, the accrued and unpaid interest thereon and the accrued and unpaid
commitment fee thereon, but in any event no earlier than December 31, 2021; or

 

•

acceleration as provided herein.

 

(f)

“Maximum Rate” shall mean the highest lawful rate permissible under applicable
law for the use, forbearance or detention of money.

 

(g)

“Prime Rate” shall mean the fluctuating interest rate per annum in effect from
time to time equal to the base rate on corporate loans as reported as the Prime
Rate in the Money Rates column of The Wall Street Journal or other reliable
source.

 

(h)

“Unused Commitment Amount” for any period on after the date of this Note shall
mean the average on each day of such period of the difference between (A)
$60,000,000.00 and (B) the amount of the unpaid principal balance of this Note.

 

(i)

“Unused Commitment Fee” shall mean the product of (A) 50 Basis Points per annum
(pro rated to take into account that the fee is payable quarterly, or such
shorter period if applicable) and (B) the Unused Commitment Amount.

 

BORROWER:

 

Valhi, Inc.

 

 

 

 

 

By:

/s/ James W. Brown

James W. Brown

Senior Vice President and Chief Financial Officer

 

Address:

 

5430 LBJ Freeway, Suite 1700

Dallas, Texas   75240-2620

 

 

Page 4 of 5.

--------------------------------------------------------------------------------

 

As of the date hereof, Kronos Worldwide, Inc., as the Noteholder, hereby agrees
that this Note renews, replaces, amends and restates in its entirety the Prior
Note, and that the unpaid principal of nil, the accrued and unpaid interest
thereon of nil and the accrued and unpaid commitment fee thereon of nil that was
owed under the Prior Note as of the close of business on December 31, 2019 are
the unpaid principal, the accrued and unpaid interest thereon and the accrued
and unpaid commitment fee thereon, respectively, owed under this Note as of the
close of business on the date of this Note.

 

 

KRONOS WORLDWIDE, INC.

 

 

 

 

 

By:

/s/ Tim C. Hafer

Tim C. Hafer

Senior Vice President and Controller

 

Page 5 of 5.